DETAILED ACTION
This office action is in response to application filed on June 19, 2020.
Claims 1-15 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al. (Korean Pub. No. KR20150120640 A hereinafter “Kang”), and in view of Lee et al. (Korean Pub. No. KR101563441 B1 hereinafter “Lee”) 
Per claim 1
Kang discloses
An interface device connected to an external mobile device, the interface device comprising: 
a connector; at least one integrated circuit (IC); a memory for storing firmware and instructions for the at least one IC; and at least one processor ([0002] “A smart card includes a small CPU and memory, for example, a USIM card. These smart cards can be equipped with a variety of operator services, through which a variety of services can be provided.”), wherein the processor executes the instructions to:
when being connected to the external mobile device through the connector, transmit identification data of the interface device including data associated with the firmware to the external mobile device through the connector (Refer to Fig. 1 & [0018] “The smart card 100 may be mounted on the mobile terminal 110 to transmit / receive data with the mobile terminal 110. The smart card 100 may include, for example, a USIM card, a SIM card, and an IC card. Specifically, the smart card 100 may update the firmware installed in the smart card 100 through the update application installed in the mobile terminal 110.”)
receive firmware update data corresponding to the identification data and for the at least one IC from the external mobile device through the connector ([0022] “In another embodiment of the present invention, the smart card 100 may transmit and receive data regarding firmware update directly with the update server 120 through the SMS OTA message received from the mobile terminal 110.”)
Kang does not discloses
verify integrity of the firmware update data; and update the firmware stored in the memory using the firmware update data when the firmware update data is integral.
But Lee discloses
verify integrity of the firmware update data ([0063] “The integrity value receiving step S15 is a step of receiving an integrity value C of a new firmware from an external host O, wherein the integrity value C is digitally signed with a private key symmetric to the verification key V.”)
update the firmware stored in the memory using the firmware update data when the firmware update data is integral ([0070] “the firmware is updated in the state where the legitimacy and the integrity of the firmware are verified by updating the firmware with the integrity value of the new firmware in the state of validity by the integrity value updating step (S1).”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including verify integrity of the firmware update data; and update the firmware stored in the memory using the firmware update data when the firmware update data is integral in order to provide a firmware update method capable of validating firmware to obtain a verification key for acquiring a data acquisition method.

Per claim 2
The rejection of claim 1 is incorporated
Kang further discloses
wherein the data associated with the firmware includes at least one of data for verifying the integrity of the firmware and a version of the firmware ([0043] “When the update applet 200 mounted on the smart card 100 receives an inquiry of at least one or more of a model name, firmware version, and ICCID of the smart card 100 from an update application installed in the mobile terminal 110, the smart card 100 At least one of the model name, firmware version and ICCID of the) may be transmitted to the update application.”)

Per claim 3
The rejection of claim 1 is incorporated
Lee further discloses
wherein the processor is configured to: further receive a hash value of the firmware update data from the external mobile device; and verify the integrity of the firmware “The integrity value 155a is a value for checking whether or not the firmware has been changed. For example, the integrity value 155a refers to a hash value such as SHA-1 or SHA-256 for the firmware.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including receive a hash value of the firmware update data from the external mobile device; and verify the integrity of the firmware update data using the received hash value of the firmware update data in order to provide a firmware update method capable of validating firmware to obtain a verification key for acquiring a data acquisition method.

Per claim 4
The rejection of claim 1 is incorporated
Lee further discloses
generate a hash value of the updated firmware and store the generated hash value of the firmware in the memory; and update the firmware stored in the memory and then verify the integrity of the firmware stored in the memory using the stored hash value of the firmware ([0052] “Is updated to be stored in the security chip 155 and the integrity value of the implanted firmware and the integrity value newly stored in the security chip 155 by comparing the firmware update proceeds only if the same to ensure the integrity of the firmware It becomes possible.” & [0067] “In the integrity value storing step S19, when the new integrity value C is verified by the integrity value checking step S17, the integrity value C is stored in the security chip 155 to store the firmware. It can be compared with the integrity value of the new firmware ported by the porting step (S3).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including generate a hash value of the updated firmware and store the generated hash value of the firmware in the memory; and update the firmware stored in the memory and then verify the integrity of the firmware stored in the memory using the stored hash value of the firmware in order to provide a firmware update method capable of validating firmware to obtain a verification key for acquiring a data acquisition method.

Per claim 5
The rejection of claim 4 is incorporated
Lee further discloses
wherein the processor is configured to periodically verify the integrity of the firmware stored in the memory using the stored hash value of the firmware ([0052] “Is updated to be stored in the security chip 155 and the integrity value of the implanted firmware and the integrity value newly stored in the security chip 155 by comparing the firmware update proceeds only if the same to ensure the integrity of the firmware It becomes possible.” & [0067] “In the integrity value storing step S19, when the new integrity value C is verified by the integrity value checking step S17, the integrity value C is stored in the security chip 155 to store the firmware. It can be compared with the integrity value of the new firmware ported by the porting step (S3).”
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including the processor is configured to periodically verify the integrity of the firmware stored in the memory using the stored hash value of the firmware in order to provide a firmware update method capable of validating firmware to obtain a verification key for acquiring a data acquisition method.

Per claim 7
The rejection of claim 1 is incorporated
Kang further discloses
store the received firmware update data in the memory; and update the firmware stored in the memory using the stored firmware update data when a specified event occurs ([0020] “The smart card 100 may receive an update package of the firmware of the smart card 100 from an update application and store the update package in the smart card 100.”)

Per claim 8
The rejection of claim 1 is incorporated
Kang further discloses
transmit identification data of the interface device including data associated with firmware for the plurality of ICs to the external mobile device through the connector; receive firmware update data for the plurality of ICs from the external mobile device through the connector (Refer to Fig. 1 & [0018] “The smart card 100 may be mounted on the mobile terminal 110 to transmit / receive data with the mobile terminal 110. The smart card 100 may include, for example, a USIM card, a SIM card, and an IC card. Specifically, the smart card 100 may update the firmware installed in the smart card 100 through the update application installed in the mobile terminal 110.”)
Kang does not disclose
verify integrity of firmware update data for a first IC that is some of the plurality of ICs; and update firmware for the first IC stored in the memory using the firmware update data for the first IC when the firmware update data for the first IC is integral.
But Lee discloses
verify integrity of firmware update data for a first IC that is some of the plurality of ICs ([0063] “The integrity value receiving step S15 is a step of receiving an integrity value C of a new firmware from an external host O, wherein the integrity value C is digitally signed with a private key symmetric to the verification key V.”); and 
update firmware for the first IC stored in the memory using the firmware update data for the first IC when the firmware update data for the first IC is integral ([0070] “the firmware is updated in the state where the legitimacy and the integrity of the firmware are verified by updating the firmware with the integrity value of the new firmware in the state of validity by the integrity value updating step (S1).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including verify integrity of firmware update data for a first IC that is some of the plurality of ICs; and update firmware for the first IC stored in the memory using the firmware update data for the first IC when the firmware update data for the first IC is 

Per claim 9
The rejection of claim 8 is incorporated
Kang further discloses
wherein the processor is configured to update, using firmware update data for a second IC that is some of the others of the plurality of ICs, firmware for the second IC stored in the memory ([0061] “Meanwhile, those skilled in the art will fully understand that the update applet 200, the boot loader 210, the update agent 220, and the memory 230 may be implemented separately, or one or more of them may be integrated and implemented.”)

Per claim 10
The rejection of claim 8 is incorporated
Lee further discloses
wherein the first IC is set to update the firmware in a secure firmware update method ([0070] “the firmware is updated in the state where the legitimacy and the integrity of the firmware are verified by updating the firmware with the integrity value of the new firmware in the state of validity by the integrity value updating step (S1).”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including the first IC is set to update the firmware in a secure firmware update 

Per claim 11
An electronic device comprising: a connector; a wireless communication circuit; a memory storing instructions; and at least one processor, wherein the processor executes the instructions to:
Kang discloses
when being connected to an external interface device through the connector, receive identification data of the external interface device including data associated with firmware associated with at least one IC included in the external interface device from the external interface device through the connector (Refer to Fig. 1 & [0018] “The smart card 100 may be mounted on the mobile terminal 110 to transmit / receive data with the mobile terminal 110. The smart card 100 may include, for example, a USIM card, a SIM card, and an IC card. Specifically, the smart card 100 may update the firmware installed in the smart card 100 through the update application installed in the mobile terminal 110.”)
request firmware update data associated with the at least one IC to an external server through the wireless communication circuit based on the identification data (when the external interface device satisfies the specified condition) ([0033] “The mobile terminal 110 may include a mobile terminal capable of wireless communication, and according to various embodiments of the present disclosure, the mobile terminal 110 may be various types of devices. For example, the mobile terminal 110 may be a portable terminal capable of connecting to a remote server through a network.”)
receive the firmware update data associated with the at least one IC from the external server through the wireless communication circuit; and transmit the received firmware update data for the at least one IC to the external interface device through the connector ([0043] “When the update applet 200 mounted on the smart card 100 receives an inquiry of at least one or more of a model name, firmware version, and ICCID of the smart card 100 from an update application installed in the mobile terminal 110, the smart card 100 At least one of the model name, firmware version and ICCID of the) may be transmitted to the update application.”)
Kang does not disclose
determine whether the external interface device satisfies a specified condition, based at least on the identification data.
But Lee discloses
determine whether the external interface device satisfies a specified condition, based at least on the identification data ([0063] “The integrity value receiving step S15 is a step of receiving an integrity value [respond to a specified condition] C of a new firmware from an external host O, wherein the integrity value C is digitally signed with a private key symmetric to the verification key V.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including determine whether the external interface device satisfies a specified condition, based at least on the identification data in order to provide a firmware update 

Per claim 12
The rejection of claim 11 is incorporated
Lee further discloses
an operation of requesting, when it is determined that the external interface device supports a security function based on the identification data, secure firmware update data corresponding to the security function to the external server through the wireless communication circuit ([0010] “The present invention includes a security chip formed of a smart card chip having a security algorithm, so that the integrity value and the validity confirmation key are safely stored, and the validity of the firmware to enable the update of the integrity value through the integrity value and the validity confirmation key is possible.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teaching of Kang and teaching of Lee including an operation of requesting, when it is determined that the external interface device supports a security function based on the identification data, secure firmware update data corresponding to the security function to the external server through the wireless communication circuit in order to provide safely store the integrity value and to update the integrity value securely.


Claims 6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over by Kang, and in view of Lee and further view of Young et al. (US Pub. No. 20140068585 A1 hereinafter “Young”)
Per claim 6
The rejection of claim 4 is incorporated
Lee discloses “verify the integrity of the firmware stored in the memory using the stored hash value of the firmware”, but Kang and Lee do not disclose the processor is configured to verify the integrity of the firmware stored in the memory using the stored hash value of the firmware when the interface device is powered on.
However, Young discloses
verify the firmware stored in the memory when the interface device is powered on ([0035] “As part of the update process, the system may examine available updates and/or installed versions of firmware to verify that the versions are correct, the firmware is correctly matched to resources of the platform, and that the firmware is secure/trusted.” & [0050] “timers may be used to control firmware updates and prevent updates from occurring outside of a defined time period.  For instance, a timer may be set when the device powers-up, which enable updates for a defined time period after power-up.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kang and Lee and further including verify the firmware stored in the memory when the interface device is powered on as taught by Young in order to control firmware updates for each hardware resource of a computing device through the firmware system in a secure manner.


The rejection of claim 11 is incorporated
Kang and Lee do not disclose
an operation of requesting, when it is determined that the external interface device does not support a security function based on the identification data, non-secure firmware update data to the external server through the wireless communication circuit.
But Young discloses
an operation of requesting, when it is determined that the external interface device does not support a security function based on the identification data, non-secure firmware update data to the external server through the wireless communication circuit ([0041] “A firmware update process may be selectively performed based upon the results of the above-mentioned determinations.  Generally, secure firmware updates for managed resources are applied when the secure pre-boot environment is established.  The firmware update process may be bypassed, however, if the secure pre-boot environment cannot be established because secure boot mode is deactivated or for some other reason.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kang and Lee and further including an operation of requesting, when it is determined that the external interface device does not support a security function based on the identification data, non-secure firmware update data to the external server through the wireless communication circuit as taught by Young in order to provide secure update module may implement a secure boot mode which employed as an exclusive or optional boot mode for devices to 

Per claim 14
The rejection of claim 11 is incorporated
Kang further discloses
a touchscreen display, wherein the processor is configured to: receive a user input of selecting an IC to update firmware among the at least one IC through the touchscreen display ([0063] “Referring to FIG. 6A, the mobile terminal 110 may perform firmware update of the smart card 100 through a mobile terminal setting menu pre-installed in the mobile terminal 110. Here, the mobile terminal setting menu may include a firmware update menu of the smart card 100, and the like.” & [0064] “The update application may display a menu list including the firmware version check of the smart card 100 and the firmware update execution on the screen 601 of the mobile terminal 110.”)
But Kang and Lee do not disclose
wherein the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting firmware update data for the selected IC to the external server through the wireless communication circuit.
However, Young discloses
the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting firmware update data for the selected IC to the external server through the wireless communication circuit “Each resource may accordingly have its own associated device firmware 204.  Updates to device firmware 204 may be matched to resources and applied on an individual basis to both integrated and accessory devices.  Additionally or alternatively, device firmware 204 for some resources may be updated as part of an update to system firmware 202 in a combined manner… The designated hardware resources for management through the system may be selected as core components of the computing device according to various criteria… Integrated components of a SoC design are one example of core hardware resources that may be designated for collective management via the system.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kang and Lee and further including the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting firmware update data for the selected IC to the external server through the wireless communication circuit as taught by Young in order to provide a secure update module implemented to control firmware updates for each hardware resource of a computing device through the firmware system in a secure manner.

Per claim 15
The rejection of claim 11 is incorporated
Kang further discloses
receive identification data of the external interface device including data associated with firmware associated with a plurality of ICs included in the external interface device from “The smart card 100 may be mounted on the mobile terminal 110 to transmit / receive data with the mobile terminal 110. The smart card 100 may include, for example, a USIM card, a SIM card, and an IC card. Specifically, the smart card 100 may update the firmware installed in the smart card 100 through the update application installed in the mobile terminal 110.”)
But Kang and Lee do not disclose
wherein the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting secure firmware update data for a first IC that is some of the plurality of ICs and non-secure firmware update data for a second IC that is some of the others of the plurality of ICs to the external server through the wireless communication circuit.
However, Young discloses
the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting secure firmware update data for a first IC that is some of the plurality of ICs and non-secure firmware update data for a second IC that is some of the others of the plurality of ICs to the external server through the wireless communication circuit ([0025] “Each resource may accordingly have its own associated device firmware 204.  Updates to device firmware 204 may be matched to resources and applied on an individual basis to both integrated and accessory devices.  Additionally or alternatively, device firmware 204 for some resources may be updated as part of an update to system firmware 202 in a combined manner… The designated hardware resources for management through the system may be selected as core components of the computing device according to various criteria… Integrated components of a SoC design are one example of core hardware resources that may be designated for collective management via the system.”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Kang and Lee and further including the operation of requesting the firmware update data to the external server through the wireless communication circuit includes: an operation of requesting secure firmware update data for a first IC that is some of the plurality of ICs and non-secure firmware update data for a second IC that is some of the others of the plurality of ICs to the external server through the wireless communication circuit as taught by Young in order to provide a secure update module implemented to control firmware updates for each hardware resource of a computing device through the firmware system in a secure manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNCHUN WU whose telephone number is (571)270-1250. The examiner can normally be reached Monday - Friday 9:00 - 17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUNCHUN WU/Examiner, Art Unit 2191                                                                                                                                                                                                        
/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191